Citation Nr: 9910629	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cartilage removal from the left knee with degenerative 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The Board notes that, during his testimony at a video 
conference hearing in December 1998, the veteran raised the 
issue of entitlement to service connection for a back 
disability.  This issue, however, is not currently developed 
or certified for appellate review, and it is not inextricably 
intertwined with the issue on appeal.  Accordingly, it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  A prior finding that the veteran's residuals of a left 
knee cartilage removal include severe subluxation and 
instability os is protected as a matter of law.

2.  Residuals of a left knee cartilage removal are not 
productive of ankylosis, or a nonunion of the tibia and 
fibula.

3.  Degenerative arthritis of the left knee is not productive 
of a limitation of flexion to 60 degrees, or a limitation of 
extension to 5 degrees, but it is productive of pain.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left knee cartilage removal, with degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998); Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from July 1943 to October 
1945.  A review of his service medical records (SMRs) reveals 
that the veteran injured his left knee in 1943.  He continued 
to have problems with the knee until August 1944, when he 
underwent an arthrotomy with excision of the medial meniscus.

The veteran was granted service connection for his left knee 
disability in October 1945.  He was initially assigned a 50 
percent disability rating.  However, this rating was reduced 
to 20 percent in July 1946, and then to 10 percent in 
November 1947 based on the results of VA examinations.  After 
several surgeries he was assigned periods of temporary total 
ratings.  In June 1969, he ultimately was assigned a 30 
percent rating, effective from July 1968 under Diagnostic 
Codes 5257 and 5210.  

The veteran was afforded a VA examination in December 1996.  
He related a history of 5 prior left knee surgeries.  He said 
that he had chronic left knee pain which was getting worse.  
He said that the pain was constant and aggravated by sitting 
and walking.  Physical examination reported a range of motion 
of 0 to 115 degrees.  Well healed scars were noted on the 
left knee.  There was slight laxity on the anterior drawer 
test but no gross instability.  There was pain on movement 
but no swelling.  There was tenderness on palpation on the 
anterior aspect of the joint.  X-rays showed mild 
degenerative changes.  The diagnosis was residuals of 
multiple surgeries of the left knee.

Associated with the claims file are VA treatment records for 
the period from March 1996 to February 1998.  However, the 
records do not reflect any treatment for the veteran's left 
knee disability.

The veteran was afforded a VA orthopedic examination in April 
1998.  He complained of an aching pain, stiffness, swelling, 
locking, give-way, fatigability and a lack of endurance in 
his left leg.  He was retired.  He had difficulties with 
normal daily activities.  He was not using a brace.  He took 
over-the-counter medications.  He did not describe any flare-
ups but said his problem was constant.  Physical examination 
of the left knee reported multiple scars from previous 
surgeries.  The veteran's patella was missing.  There was 
pain, soreness, tenderness and crepitation with motion and 
pain throughout the range of motion.  There was pain and 
tenderness throughout the mediolateral aspect of the joint.  
There was no effusion.  The range of motion was 0 to 110 
degrees actively and 0 to 120 degrees passively.  The 
examiner could not detect any instability to mediolateral or 
anteroposterior testing.  There was a negative McMurray's 
test.  X-rays were interpreted to show arthritis.  The 
examiner's diagnosis was residual postoperative injury of the 
left knee with arthritis.

Associated with the claims file is a VA Form 21-8678, dated 
in April 1998, which indicates that the veteran was provided 
with a hard plastic molded brace for his left knee.

The veteran presented testimony before the undersigned Board 
Member at a video conference hearing in December 1998.  The 
veteran testified that he wore a brace due to instability.  
He remarked that he did not have any cartilage in his left 
knee or a knee cap.  He could walk without the brace but it 
helped to wear it.  He indicated that he sometimes had a 
burning sensation in the upper part of his left leg when 
wearing the brace.  He testified that he took prescription 
medication for his pain but could not recall the specific 
medication.  He further testified that he felt that his left 
knee disability was getting worse.  He described it as just 
having more pain and not a reduction in his range of motion.  
He said that he was told by doctors that one option would be 
to fuse his knee but he did not want to have any further 
operations.  He had not fallen as a result of his left knee 
disability.  He did sometimes used a cane to get around.  He 
said that he received treatment from the VA for his left 
knee.  He said that he would go for a month and then be off 
for a month or two before returning.  He thought he had been 
treated approximately 20 times in the last year but did not 
keep track of it.  The veteran further testified that he had 
not been offered an option of a total knee replacement.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his left knee 
disability is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, residuals of a left knee cartilage removal are 
evaluated under the provisions of Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  This code pertains to knee disabilities 
where there is recurrent subluxation or instability.  The 
veteran is currently assigned a 30 percent rating which is 
the highest percentage available.  Notably, however, the 
clinical evidence does not show more than slight instability 
or slight subluxation.  Therefore, the manifestations rated 
under Diagnostic Code 5257 do not warrant the 30 percent 
rating currently assigned.  The Board notes, however, that 
because the rating is protected under the provisions of 38 
C.F.R. § 3.951 (1998), steps to reduce the rating would be 
inappropriate.

The Board notes that since this disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and the analysis required under DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), are not for application under this 
code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) 
(Diagnostic Code 5257 not predicated on loss of range of 
motion, 38 C.F.R. §§ 4. 40, 4.45, with respect to pain, do 
not apply).

Since an increase may not be granted under Diagnostic Code 
5257, the Board considered whether more than a 30 percent 
evaluation for the left knee is assignable under any other 
potentially applicable diagnostic code.  The Board notes that 
the diagnostic code pursuant to which limitation of motion of 
the leg/knee is measured, Diagnostic Code 5261 for extension, 
appears inapplicable because the evidence fails to 
demonstrate evidence of such disabling pain so as to 
effectively limit extension to 30 degrees or less.  Moreover, 
as the record reveals no evidence of ankylosis or impairment 
of the tibia or fibula such as nonunion with loose motion, 
requiring a brace, an increased evaluation under Diagnostic 
Codes 5256 and 5262, respectively, are not warranted in this 
case.  38 C.F.R. § 4.71a.

The Board considered whether the veteran is entitled to a 
separate disability rating for arthritis in the left knee as 
documented in his VA records.  When a knee disorder is rated 
under Diagnostic Code 5257, the veteran must also have at 
least a noncompensable limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  See VAOPGCPRECS 23-97, 9-98.  
Diagnostic Code 5260 states that knee flexion limited to 60 
degrees will be assigned a 0 percent rating.  Similarly, 
under Diagnostic Code 5261, knee extension limited to 5 
degrees will be assigned a 0 percent rating.  In this case, 
the veteran's left knee was noted to have a range of motion 
of 0 to 110 degrees in April 1998.  Therefore, the evidence 
does not show that the veteran has a noncompensable 
limitation of motion under either Diagnostic Code 5260 or 
Diagnostic Code 5261 which would support an additional rating 
based on arthritis under VAOPGCPRECS 23-97, and 9-98.

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims in Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991) held that "painful motion of a 
major joint ... caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion."  Under Lichtenfels it initially 
appears that a separate 10 percent rating might be in order 
to compensate the disabling effects of arthritis.  

Assigning a separate 10 percent rating under Diagnostic Code 
5003 for arthritis, however, would be an unjustified windfall 
of benefits particularly in light of the fact that the 
veteran does not even show clinical evidence warranting the 
30 percent rating now assigned under Diagnostic Code 5257.  
In this regard, it is clear and unmistakably evident that 
impairment caused by arthritis has been considered part of 
the veteran's service connected disorder since December 1967.  
Hence, the appellant has been receiving compensation because 
he has had arthritis for many decades.  That compensation 
will not stop.  Still, when the General Counsel held that 
degenerative arthritis should be rated separately from any 
disability caused by subluxation or instability, the Board 
does not believe the General Counsel justified awarding 
additional compensation beyond that demonstrated by the 
clinical record unless mandated by law.  

If the exact same knee disorder were being rated de novo for 
the first time, without consideration of the laws governing 
"protected disability ratings," the claimant would be 
entitled to one 10 percent rating for slight instability of 
the knee under Diagnostic Code 5257, and one separate 10 
percent rating for arthritis plus pain in light of 
Lichtenfels.  In other words, a different veteran with 
exactly the same degree of disability, applying for the first 
time, would be awarded not more than a combined 20 percent 
rating.

This case is, however, governed by laws governing protected 
ratings.  Hence, the historically protected 30 percent rating 
will remain in effect.  The Board will not, however, 
erroneously award more than the 30 percent when such an award 
would represent an abrogation of the Board's responsibility 
to fairly administer the laws and regulations under which 
compensation is paid.  Simply put, it would be most anomalous 
for the Board to order an extrastatutory payment of federal 
funds.  The Appropriations Clause of the United States 
Constitution, Art. I, sec. 9, cl. 7, provides that "payments 
of money from the federal Treasury are limited to those 
authorized by a statute," and "[i]t is a federal crime, 
punishable by fine and imprisonment, for any Government 
officer or employee to knowingly spend money in excess of 
that appropriated by Congress."  OPM v. Richmond, 496 U.S. 
414, 460 (1990).

Finally, in reaching this decision the Board acknowledges the 
veteran's reported receipt of benefits from the Social 
Security Administration.  Further the veteran said that he 
had not worked since 1984.  Significantly, however, as the 
veteran is older than 62 years of age, any current benefits 
would be old-age insurance benefits, not disability insurance 
benefits.  See generally, 42 U.S.C. §§ 402, 423 (1988 ed. 
Supp. V).  Moreover, even if the veteran was initially 
entitled to disability benefits in 1984, during the period 
relevant to this claim any Social Security benefit he has 
been receiving has been based on old age.  42 U.S.C. § 
402(a)(3) (1988 ed. Supp V).  Finally, it is must be recalled 
that a veteran's entitlement to an increased rating is 
primarily based on the present condition of the disability.  
Francisco.  Accordingly, even assuming that the veteran was 
found disabled in 1984, such a finding would have been based 
on medical examinations conducted in the 1980's.  Hence, the 
VA examinations and outpatient clinic records from the 1990's 
undeniably provide more than sufficient evidence to evaluate 
the veteran's present entitlement to an increased evaluation, 
and a remand for records from the 1980's would be 
inconsistent the Board's duty to enter just and speedy 
decisions.  38 C.F.R. § 20.1(b) (1998).



ORDER

Entitlement to an increased rating for residuals of cartilage 
removal from the left knee, with degenerative arthritis, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

